              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 1 of 11




 1                                                                        The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   SVJETLANA VASIC,
                                                              C20-01639 TSZ
10                      Plaintiff,
                                                              STIPULATED PROTECTIVE ORDER
11          v.
12   NORTHWEST BANK,
13                      Defendant.
14

15   1.     PURPOSES AND LIMITATIONS

16          Discovery in this action is likely to involve production of confidential, proprietary, or

17   private information for which special protection may be warranted. Accordingly, the parties hereby

18   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

19   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

20   protection on all disclosures or responses to discovery, the protection it affords from public

21   disclosure and use extends only to the limited information or items that are entitled to confidential

22   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

23   confidential information under seal.

24   2.     “CONFIDENTIAL” MATERIAL

25   “Confidential” material shall include the following documents and tangible things produced or

26   otherwise exchanged that the producing party has regularly and routinely treated as confidential

     STIPULATED PROTECTIVE ORDER -       1                                       LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 2 of 11




 1   and fall within one of the following categories: (a) sensitive personal identifying information,

 2   including, but not limited to, dates of birth (to be redacted to year of birth), names of minor

 3   children, social security numbers and tax information and taxpayer-identification numbers,

 4   financial accounting information, passport numbers, driver license numbers, individuals’ sensitive

 5   employment records, and documents which are protected by the Health Insurance Portability and

 6   Accountability Act; (b) defendant’s non-public financial, accounting, commercial, proprietary data

 7   or applications; (c) personnel records related to non-parties to this litigation (except the non-party

 8   may waive confidentiality to his or her personnel file); (d) medical records; (e) information over

 9   which the designating party is obligated to maintain confidentiality by contract or otherwise; and

10   (f) information expressly designated as, and reasonably believed by the designating party to be,

11   confidential in nature.

12   3.     SCOPE

13          The protections conferred by this agreement cover not only confidential material (as

14   defined above), but also (1) any information copied or extracted from confidential material; (2) all

15   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

16   conversations, or presentations by parties or their counsel that might reveal confidential material.

17          However, the protections conferred by this agreement do not cover information that is in

18   the public domain or becomes part of the public domain through trial or otherwise.

19   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

21   or produced by another party or by a non-party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

23   categories of persons and under the conditions described in this agreement. Confidential material

24   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

25   that access is limited to the persons authorized under this agreement.

26

     STIPULATED PROTECTIVE ORDER -       2                                       LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 3 of 11




 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2   by the court or permitted in writing by the designating party, a receiving party may disclose any

 3   confidential material only to:

 4                  (a)      the receiving party’s counsel of record in this action, as well as employees

 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                  (b)      the officers, directors, and employees (including in house counsel) of the

 7   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 8   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 9   designated;

10                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

11   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                  (d)      the court, court personnel, and court reporters and their staff;

13                  (e)      copy or imaging services retained by counsel to assist in the duplication of

14   confidential material, provided that counsel for the party retaining the copy or imaging service

15   instructs the service not to disclose any confidential material to third parties and to immediately

16   return all originals and copies of any confidential material;

17                  (f)      during their depositions, witnesses in the action to whom disclosure is

18   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

19   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

20   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

21   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

22   under this agreement;

23                  (g)      the author or recipient of a document containing the information or a

24   custodian or other person who otherwise possessed or knew the information.

25          4.3     Filing Confidential Material. Before filing confidential material or discussing or

26   referencing such material in court filings, the filing party shall confer with the designating party,

     STIPULATED PROTECTIVE ORDER -        3                                      LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 4 of 11




 1   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 2   remove the confidential designation, whether the document can be redacted, or whether a motion

 3   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 4   designating party must identify the basis for sealing the specific confidential information at issue,

 5   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 6   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 7   the standards that will be applied when a party seeks permission from the court to file material

 8   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 9   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

10   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

11   the strong presumption of public access to the Court’s files.

12   5.      DESIGNATING PROTECTED MATERIAL

13           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

14   or non-party that designates information or items for protection under this agreement must take

15   care to limit any such designation to specific material that qualifies under the appropriate

16   standards. The designating party must designate for protection only those parts of material,

17   documents, items, or oral or written communications that qualify, so that other portions of the

18   material, documents, items, or communications for which protection is not warranted are not swept

19   unjustifiably within the ambit of this agreement.

20           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

21   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

22   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

23   and burdens on other parties) expose the designating party to sanctions.

24           If it comes to a designating party’s attention that information or items that it designated for

25   protection do not qualify for protection, the designating party must promptly notify all other parties

26   that it is withdrawing the mistaken designation.

     STIPULATED PROTECTIVE ORDER -        4                                       LITTLER MENDELSON, P.C.
                                                                                        One Union Square
                                                                                 600 University Street, Suite 3200
                                                                                     Seattle, WA 98101.3122
                                                                                           206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 5 of 11




 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 2   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 3   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 4   be clearly so designated before or when the material is disclosed or produced.

 5                  (a)     Information in documentary form: (e.g., paper or electronic documents and

 6   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 7   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 8   confidential material. If only a portion or portions of the material on a page qualifies for protection,

 9   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

10   markings in the margins).

11                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

12   and any participating non-parties must identify on the record, during the deposition or other pretrial

13   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

14   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

15   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

16   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

17   at trial, the issue should be addressed during the pre-trial conference.

18                  (c)     Other tangible items: the producing party must affix in a prominent place

19   on the exterior of the container or containers in which the information or item is stored the word

20   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

21   the producing party, to the extent practicable, shall identify the protected portion(s).

22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23   designate qualified information or items does not, standing alone, waive the designating party’s

24   right to secure protection under this agreement for such material. Upon timely correction of a

25   designation, the receiving party must make reasonable efforts to ensure that the material is treated

26   in accordance with the provisions of this agreement.

     STIPULATED PROTECTIVE ORDER -        5                                       LITTLER MENDELSON, P.C.
                                                                                        One Union Square
                                                                                 600 University Street, Suite 3200
                                                                                     Seattle, WA 98101.3122
                                                                                           206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 6 of 11




 1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2           6.1    Timing of Challenges. Any party or non-party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 9   regarding confidential designations without court involvement. Any motion regarding confidential

10   designations or for a protective order must include a certification, in the motion or in a declaration

11   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

12   affected parties in an effort to resolve the dispute without court action. The certification must list

13   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

14   to-face meeting or a telephone conference.

15           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

16   intervention, the designating party may file and serve a motion to retain confidentiality under Local

17   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

21   the material in question as confidential until the court rules on the challenge.

22   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

23   LITIGATION

24           If a party is served with a subpoena or a court order issued in other litigation that compels

25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

26   must:

     STIPULATED PROTECTIVE ORDER -        6                                      LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 7 of 11




 1                  (a)     promptly notify the designating party in writing and include a copy of the

 2   subpoena or court order;

 3                  (b)     promptly notify in writing the party who caused the subpoena or order to

 4   issue in the other litigation that some or all of the material covered by the subpoena or order is

 5   subject to this agreement. Such notification shall include a copy of this agreement; and

 6                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

 7   the designating party whose confidential material may be affected.

 8   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 9          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

10   material to any person or in any circumstance not authorized under this agreement, the receiving

11   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

12   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

13   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

14   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

15   Bound” that is attached hereto as Exhibit A.

16   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

17   MATERIAL

18          When a producing party gives notice to receiving parties that certain inadvertently

19   produced material is subject to a claim of privilege or other protection, the obligations of the

20   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

21   is not intended to modify whatever procedure may be established in an e-discovery order or

22   agreement that provides for production without prior privilege review. The parties agree to the

23   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

24

25

26

     STIPULATED PROTECTIVE ORDER -       7                                       LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 8 of 11




 1   10.    NON TERMINATION AND RETURN OF DOCUMENTS

 2          Within 60 days after the termination of this action, including all appeals, each receiving

 3   party must return or destroy all confidential material to the producing party, including all copies,

 4   extracts and summaries thereof.

 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 6   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 8   product, even if such materials contain confidential material.

 9          The confidentiality obligations imposed by this agreement shall remain in effect until a

10   designating party agrees otherwise in writing or a court orders otherwise.

11

12                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13   DATED: January 20, 2021
14
      /s Daniel C. Gallagher_____________               /s Birgitte M. Gingold_____________
15    Daniel C. Gallagher, WSBA #21940                  Ryan Hammond, WSBA #38888
      dan@nwprolaw.com                                  rhammond@littler.com
16                                                      Birgitte M. Gingold, WSBA #50630
      Attorneys for Plaintiff                           bgingold@littler.com
17

18                                                      Attorneys for Defendant

19

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER -       8                                     LITTLER MENDELSON, P.C.
                                                                                     One Union Square
                                                                              600 University Street, Suite 3200
                                                                                  Seattle, WA 98101.3122
                                                                                        206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 9 of 11




 1                  PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 5   documents, including the attorney-client privilege, attorney work-product protection, or any other
 6   privilege or protection recognized by law.
 7

 8   DATED: January 21, 2021
 9

10

11
                                                          A
                                                          Thomas S. Zilly
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER -      9                                     LITTLER MENDELSON, P.C.
                                                                                    One Union Square
                                                                             600 University Street, Suite 3200
                                                                                 Seattle, WA 98101.3122
                                                                                       206.623.3300
              Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 10 of 11




 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or    type     full    name],      of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of ________________Svjetlana Vasic v. Northwest Bank Case No. 2:20-cv-01639-TSZ . I

 8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11   any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER -       10                                     LITTLER MENDELSON, P.C.
                                                                                      One Union Square
                                                                               600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
               Case 2:20-cv-01639-TSZ Document 24 Filed 01/21/21 Page 11 of 11




 1                                     CERTIFICATE OF SERVICE

 2            I am a resident of the State of Washington. I am over the age of eighteen years and not a

 3   party to the within-entitled action. My business address is One Union Square, 600 University

 4   Street, Suite 3200, Seattle, Washington 98101. I hereby certify that on January 20, 2021, I

 5   electronically filed the foregoing document with the Clerk of the Court using the CM/ECF system,

 6   which will send notification of such filing to the following:

 7   Attorneys for Plaintiff
 8   Daniel C. Gallagher, WSBA #21940
 9   Gallagher Law Office PS
     10611 Battle Point Drive NE
10   Bainbridge Island, WA 98110-1493
     Phone: (206) 855-9310
11   dan@nwprolaw.com
12            I certify under penalty of perjury under the laws of the United States and of the State of

13   Washington that the foregoing is true and correct.
14            Dated this 20th day of January, 2021.
15
                                                            /s/ Liana Natividad
16
                                                            Liana Natividad
17                                                          lnatividad@littler.com
                                                            LITTLER MENDELSON, P.C.
18   4841-0114-1720.3


19

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER -        11                                     LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
